Title: To Benjamin Franklin from Samuel Mather, 24 June 1778
From: Mather, Samuel
To: Franklin, Benjamin


Most Honoured Sir,
Boston. June 24th. 1778.
As my near Neighbour Captain Ayers acquaints me that he is bound to France, and expects to have the Honour of waiting on You, and offers to carry a Letter for me to You, I must own that I am glad of the Opportunity of writing to you; tho’ I am afraid of trespassing a little upon the public Good by it.
I was greatly rejoiced at the News of your going to France, from my Knowlege and esteem of your Abilities for public Service, as well as from the Character and reputation which You had previously obtained in that Kingdom: And I now most sincerely congratulate You on the good Success of your prudent and faithful Negotiation; by which the Enemies of America are baffled and humbled; and the Hearts of your Friends, as well as America’s, are greatly comforted, and made very thankful, I trust, to the perfectly wise Director and Governour of the World and all the Affairs of it.
In this new World Things have now a very promising Aspect. Tho’ Parties of the Forces inimical to us now and then make an Excursion, and fall on one Town or other not prepared to receive them, and they thus commit some mischievous and spiteful Acts; yet, as soon as our People collect, however undisciplin’d, they give them a good Drubbing and oblige them to run away precipitately ashamed. But the main Body of the Brittish Troops, as I suppose you know, dare not attempt any Thing of Consequence. From the German Town Affair, not withstanding some uncomfortable Circumstances then happened to our Disadvantage, the Enemies have evidently been afraid of pushing forward to an Attack, ever since that Battle. And I verily believe that the Success at the Northward under General Gates against the pompous, histrionical Burgoyne has communicated no small Terrour to them.
But the matter, as I apprehend, is now almost over, not only with respect to the Brittish Dominion in America, but any considerable Attempt to hold and maintain it: For surely Brittain can only send now raw and unexperienced Troops; whereas the Americans are now grown Veteran, and accustomed to Difficulties and Hardships, and to Success and Victory.
It was my Lot to live in Boston during the whole Time of the Seige: But, altho’ many disagreable Things occurred in that Time; among which the Incivilities, Rudenesses, Abuses and Wrongs offered to my poor Neighbours were continually grievous to me; yet I thank God, that I had Spirit enough both for myself and to comfort and encourage others thro’ the whole Period of the Satanic Managements among us: And altho’ I never refrained, either in private or public, from Speaking my Sentiments, which You, as well as others, know from what I have written and published; yet neither Officer nor Soldier ever offered any Instance or Mark of Disrespect, Ill Manners or Indecence towards me.
It refreshes me to think that, as I must now be drawing near to the Close of my Life, being now in my Seventy Second Year, and I suppose about a Year older than Yourself, before I quit the Mortal Stage I may probably see my Countrey a peaceable Habitation and established in the happy State of Liberty and Independence.
The famous Poet, writing of the Person who carries the People over in his Boat from this World to the other, describes him, as I remember to have read between fifty and sixty Years ago, after this Manner,
Iam Senior; sed cruda Deo viridisque Senectus Which I would thus english,
Tho’ Elder, fresh to God and young in Age. May You, my aged Townsman and Friend continue so, as well as I, to the Conclusion of Life!
I wish you continued Health and all Manner of Prosperity both in Your private Affairs and all Your public Conduct and Managements; and am, with great Respect, Most Honoured Sir Your Faithful Friend and most obedient humble Servant
Samuel Mather.
 
Endorsed: Dr Mather June 24 1778.
